Citation Nr: 0501977	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran	


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

At the hearing in August 2003, the veteran testified that his 
hearing loss had worsened since his last VA examination in 
July 2002.  

In light of the above, the Board determines that additional 
evidentiary development is needed and the case is REMANDED 
for the following action:

1.  At this stage of the appeal, 
notify the veteran that to 
substantiate the claim he should 
submit medical evidence that his 
hearing loss has increased in 
severity and any evidence. 

2.  Schedule the veteran for a VA 
audiology examination, including 
audiometric testing, to determine 
the current severity of bilateral 
hearing loss.  The claims folder 
must be made available to the 
examiner.   

3.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought on appeal is 
denied, furnish the veteran a 
supplemental statement of the case 
and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


